Wednesday        26th

                April, 1995.



Charles Ray Allen, a/k/a Rodney "Rick"
 Byron Stewart, Jr., a/k/a Roger W. Brown, a/k/a
 Roger W. Justice, a/k/a Chuck Allen,                             Appellant,

against        Record No. 1433-92-2
               Circuit Court Nos. 91-CRC-396, 91-CRC-398 and
                                  91-CRC-436

Commonwealth of Virginia,                                         Appellee.

                   Upon a Petition for Rehearing En Banc

                           Before the Full Court



             On February 7, 1995, came the appellee, by counsel, and

filed a petition praying that the Court set aside the judgment

rendered herein on January 24, 1995, and grant a rehearing en banc

thereof.

             On consideration whereof, the petition for rehearing en banc

is granted, the mandate entered herein on January 24, 1995, is stayed

pending the decision of the Court en banc, and the appeal is

reinstated on the docket of this Court.

             The parties shall file briefs in compliance with Rule 5A:35.

It is further ordered that the appellee shall file with the clerk of

this Court ten additional copies of the appendix previously filed in

this case.
                                   A Copy,

                                        Teste:

                                                   Richard R. James, Clerk

                                        By:

                                                   Deputy Clerk